DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a limitation “the system is constructed and arranged to maintain the target tissue at the set point temperature for 2 seconds to 40 seconds” in line 1-2. Claim 2 which claim 14 depends on recites a limitation “wherein the system is configured to maintain the setpoint temperature for at least 5 seconds” in line 17. The 5 seconds and above. Whereas claim 14 requires for the system to be configured to maintain the target tissue at the set point temperature for 2 seconds (which is less than 5 seconds) to 40 seconds. Claim 15 depends on claim 14 and therefore are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-6 and 11-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley et al. (US 2009/0012513) in view of Gertner et al. (US 2011/0319765).
Regarding claim 2, Utley discloses a system (fig.6 and fig.8A-D) for ablating tissue with electrical energy comprising : an ablation device (fig.6; an ablation device 100) comprising: an elongate shaft (fig.6; shaft 41) with a proximal portion (proximal portion shaft 41) and a distal portion (distal portion shaft 41); a radially expandable element (fig. 6; balloon 72) attached to the elongate shaft distal portion (distal portion shaft 41); and an ablation element (fig.6; an electrode 98 or fig.8A-D; electrode patterns 80, 84, 88, and 92) mounted to the radially expandable element (fig.6), the ablation element comprising a circumferential array of conductors (fig.6, fig.8A-8D, see also [0137]-[0138]), wherein the ablation element is constructed and arranged to deliver electrical energy to target tissue [0136]; and an energy delivery unit constructed and arranged to deliver electrical energy to the ablation element of the ablation device ([0009]. “The catheter is supplied with ablation energy by an energy generator, connected to the catheter with a cable”), wherein the target tissue comprises duodenal mucosal tissue (the target tissue is only recited functionally, see also fig.1A); and wherein the energy delivery unit is configured to deliver the electrical energy to the ablation element to cause the target tissue to increase in temperature. Utley discloses that a control system that includes feedback controlling the energy transmission so as to provide any of a specific power, power density, energy, energy density, circuit impedance, or tissue temperature [0024]. Utley also discloses that the system includes a step that the clinician further considers such as amount of energy to be delivered, the energy density, the duration of time over which energy is to be delivered [0121]. Utley further discloses that an expandable balloon is connected to a power source that provides radio frequency power having the desired characteristics to selectively heat the target tissue to a desired temperature [0126]. 
2.  However, controlling different parameters such has power, power density, duration and temperature of a treatment is common method used in the art to attain the desired and safe treatment. For instant, Gertner teaches a system and a method that is configured to deliver ranges of temperature including setpoint temperature between 60°C and 90°C ([0135], [0180], [0263] see also [0269]) with ranges of duration including at least 5 seconds [0180] and ranges of power density including at least less than 20 watts per cm2 ([0121],  see also [0135]). Further, Applicants have not disclosed that these particular ranges are critical to produce unexpected results. In fact, Applicants specifically note that “The system can be configured to deliver energy to the target tissue with an average power density less than or equal to 20 Watts per cm.sup.2, for example an average power density less than or equal to 10 Watts per cm.sup.2 or an average power density less than or equal to 4 Watts per cm.sup.2.  The system can be configured to deliver energy to a portion of the target tissue for at least 1 second, or for at least 5 seconds, or for at least 10 seconds, or for at least 20 seconds” [0058] and “The system can be configured to deliver electrical energy to a setpoint temperature, and maintain the tissue at the setpoint temperature for approximately 2 to 40 seconds.  The setpoint temperature can range between 60.degree.  C. and 90.degree.  C., for example between 75.degree.  C. and 85.degree.  C., and the tissue can be maintained at the setpoint temperature for approximately 15 to 25 seconds.” [0061]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the 2 as taught by Gertner for the purpose of  achieving the desired treatment. Furthermore, it would have been obvious to one having ordinary skill in the art at the time application was effectively filed to include a system that is configured to maintain a setpoint temperature between 60°C and 90°C  for at least 5 seconds and to deliver energy to the ablation element with an average power density that is less than 20 watts per cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Examiner Note: The instant specification discloses that energy delivery unit (EDU) 330 being typically a supply of radiofrequency (RF) energy [0123]. 
Regarding claim 3, Utley in view of Gertner teaches the system according to claim 2, wherein the setpoint temperature comprises a temperature between 65°C and 90°C ([0269] of Gertner).
Regarding claim 4, Utley in view of Gertner teaches the system according to claim 2, wherein the setpoint temperature comprises a temperature between 75°C and 85°C ([0269] of Gertner).
Regarding claim 5, Utley in view of Gertner teaches the system according to claim 2, wherein the system is configured to deliver the electrical energy to cause non-desiccating ablation of the target tissue. 
Examiner Note: the instant disclosure discloses that the system 10 can be constructed and arranged to treat target tissue TT with a non-desiccating ablation, such 
Regarding claim 6, Utley in view of Gertner teaches the system according to claim 2, wherein the ablation device further comprises a fluid delivery element configured to deliver material into submucosal tissue to expand the submucosal tissue circumferentially. Utley discloses that a male luer connector 96 for attachment to a fluid source useful in expanding the expandable member ([0136] of Utley).
Regarding claim 11, Utley in view of Gertner teaches the system according to claim 2, wherein a first conductor and a second conductor of the circumferential array of conductors are positioned with an edge-to-edge spacing between 200 microns and 2mm. The electrode patters shown in fig.8A-D are disposed on the ablative device with a fully circumferential operating radius (edge-to-edge) with .3mm (it is between 200 microns and 2mm) separation (spacing) (fig.8A-D, see also [0137] of Utley).
Regarding claim 12, Utley in view of Gertner teaches the system according to claim 2, wherein the ablation device further comprises at least one sensor configured to provide a signal ([0131] of Utley).
Regarding claim 13, Utley in view of Gertner teaches the system according to claim 12, wherein the radially expandable element comprises a balloon, and wherein the signal provided by the at least one sensor is configured to assess apposition of the balloon against a gastrointestinal wall (fig.6, see also [0131] of Utley).
Regarding claim 14, Utley in view of Gertner teaches the system according to claim 2, wherein the system is constructed and arranged to maintain the target tissue at the set point temperature for 2 seconds to 40 seconds ([0180] of Gertner).
Regarding claim 15, Utley in view of Gertner teaches the system according to claim 14, wherein the system is constructed and arranged to maintain the target tissue at the set point temperature ([0180] of Gertner). However, Utley in view of Gertner does not specifically disclose the duration to be for 15 seconds to 25 seconds. Gertner teaches that the temperature in such an embodiment can be limited with a specified level (e.g. 55 degrees, 60 degrees, 65 degrees) for a specific amount of time (e.g. 30 seconds, 60 seconds, 120 seconds) [0180]. It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have any duration including between 15 seconds to 25 seconds since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Utley in view of Gertner teaches the system according to claim 2, wherein the system is constructed and arranged to deliver energy in at least two-second energy delivery durations ([0287] of Gertner).
Regarding claim 17, Utley in view of Gertner teaches the system according to claim 16, wherein the two-second energy delivery durations comprise non-continuous delivery of energy for two seconds ([0287] of Gertner).
Regarding claim 18, Utley in view of Gertner teaches the system according to claim 2. Utley teaches applying pressure to the target area at about 1 psig to about 15 psig [0017]. However, Utley does not specifically teach the exact ranges of wherein the system is configured to limit force applied to a duodenal wall to a level at or below 2.5 psi. It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have the system is configured to limit force applied to a duodenal wall to a level at or below 2.5 psi as applicant appears to have placed no In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 19, Utley in view of Gertner teaches the system according to claim 18. Utley teaches applying pressure to the target area at about 1 psig to about 15 psig [0017]. However, Utley does not specifically teach the exact ranges of wherein the system is configured to limit force applied to a duodenal wall to a level at or below 1 psi. It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have the system is configured to limit force applied to a duodenal wall to a level at or below 1 psi as applicant appears to have placed no criticality on the claimed range (see pp. [0009] indicating limit forces to a level at or below 2.5 psi, or at or below 1 psi) and since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, Utley in view of Gertner teaches the system according to claim 2. Utley teaches applying pressure to the target area at about 1 psig to about 15 psig [0017]. However, Utley does not specifically teach the system is configured to cause the radially expandable element to apply a force of at least 0.2 psi to a duodenal wall during the delivery of electrical energy to the target tissue. It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have the system is configured to cause the radially expandable element to apply a force In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 21, Utley in view of Gertner teaches the system according to claim 20. Utley teaches applying pressure to the target area at about 1 psig to about 15 psig [0017]. However, Utley does not specifically teach the exact ranges of system is configured to cause the radially expandable element to apply a force of at least 0.5 psi to the duodenal wall during the delivery of electrical energy to the target tissue. It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have system is configured to cause the radially expandable element to apply a force of at least 0.5 psi as applicant appears to have placed no criticality on the claimed range (see pp. [0009] indicating the device can be further configured to apply a force of at least 0.2 psi to a tissue wall, or to apply a force of at least 0.5 psi to a tissue wall) and since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 22, Utley in view of Gertner teaches the system according to claim 2, wherein the system is constructed and arranged to treat a first length of duodenum (the proximal portion of the target area) in a first delivery of electrical energy across the surface and into a depth of tissue within the target area includes delivering sufficient radiofrequency energy to achieve ablation in one portion of the tissue target area and delivering insufficient radiofrequency energy to another portion of the surface to achieve ablation ([0019] of Utley).  
Regarding claim 23, Utley in view of Gertner teaches the system according to claim 22, wherein the system is constructed and arranged to treat at least a third length of duodenum  (the middle portion of the target area) with at least a third delivery of electrical energy (energy delivered at the middle portion of electrode 98 of Utley). The system of Utley is constructed to control the delivery of radiofrequency energy across the surface and into a depth of tissue within the target area includes delivering sufficient radiofrequency energy to achieve ablation in one portion of the tissue target area and delivering insufficient radiofrequency energy to another portion of the surface to achieve ablation ([0019] of Utley).  

Claim 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley et al. (US 2009/0012513) in view of Gertner et al. (US 2011/0319765) in further view of Loushin et al. (US 2008/0319504).
Regarding claim 7, Utley in view of Gertner does not disclose wherein the fluid delivery element comprises multiple fluid delivery elements.

Regarding claim 8, Utley in view of Gertner/ Loushin teaches the system according to claim 7.  However, Utley, in this embodiment (fig.6 or fig.8A-D) does not teach one or more vacuum ports positioned proximate the multiple fluid delivery elements wherein the one or more the vacuum ports are configured to apply a force to the tissue receiving the material. In another embodiment (fig.9-14, see also [0173]), Utley teaches one or more vacuum ports positioned proximate the multiple fluid delivery elements, wherein the one or more vacuum ports are configured to apply a force to the tissue receiving the material. Utley teaches suction can be applied in combination with the inflation member 105 to achieve contact between the ablation structure 101 and the tissue surface 3 (fig.11).  Suction can be achieved through the endoscope 111 or through the ablation device 100 to aid in collapsing the targeted tissue surface 3 around the ablation structure 101 (fig.9-14, see also [0173]). Utley also teaches that the use of suction to secure the connection between the ablation structure and the tissue [0164]. .

Claim 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley et al. (US 2009/0012513) in view of Gertner et al. (US 2011/0319765) in further view of Stern et al. (US 2007/0066973).
Regarding claim 9 and 10, Utley in view of Gertner teaches wherein at least one conductor of the circumferential array of conductors (fig.6 and fig.8A-D). However, Utley in view of Gertner does not teach that conductor having a width less than or equal to 1.0 mm and wherein the at least one conductor comprises a width between 400 microns and 700 microns.
Stern teaches devices and methods for treating, at a controlled and uniform depth, the inner lining of a lumen or cavity within a patient. The electrodes typically have a width from 0.1 mm to 3 mm, preferably from 0.1 mm to 0.3 mm, and are spaced apart by a distance in the range from 0.1 mm to 3 mm, typically from 0.1 mm to 0.3 mm [0018]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Utley in view of Gertner with the conductor having a width less than or equal to 1.0 mm and wherein the at least one conductor comprises a width between 400 microns and 700 microns as taught by Stern since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch,  617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the amendments necessitated a new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794